DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues, on pages 8-9 of the Response, that Cho does not disclose “a plurality of touch electrodes connected to the plurality of gate lines.”  Examiner respectfully disagrees. Examiner notes that the touch capacitors are ‘connected’ to the gate lines through transistors Qs and Qd.  Applicant appears to argue that the touch electrodes are ‘electrically connected’ or ‘directly connected’ to the gate lines, but that language is not recited in the instant claims.
Regarding claim 12, Applicant argues, on pages 9-10 of the Response, that Cho cannot be mapped to the open area and non-open area and further does not disclose ‘a circuit section disposed in the non-open area to generate a driving voltage or a driving current in response to a gate signal and a data signal’.  Examiner notes that there is no disclosure in the instant specification which defines an ‘open area’ or ‘non-open area’.  Examiner interprets the display area (300 as shown in Figure 1) to correspond to the ‘open area’ and the non-display area (area outside of 300) to correspond to the ‘non-open area’  Examiner further notes that the sensing signal processor (700) generates a voltage .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (hereinafter Cho – US Doc. No. 2016026800).
Examiner notes that the rejection below is similar to the rejection as presented in the previous Office Action.  The rejection below may include additional explanation and/or amended claim language.
Regarding claim 1, Cho discloses a touchscreen display device comprising: a plurality of gate lines, through which a gate signal is transferred (Figure 1, elements S1-Sn); a plurality of data lines, through which a data signal is transferred (D1-Dm); a plurality of subpixels connected to the plurality of gate lines and the plurality of data lines (Px); a plurality of touch electrodes connected to the plurality of gate lines, and respectively storing a charging voltage in response to the gate signal (Figure 5 – elements Cs1, Cs2 and Cto – note that Cto is connected to gate line Si through transistors Qs and Qd); and 
Regarding claim 12, Cho discloses a touchscreen display device comprising: a substrate including an open area (Figure 1, element 300) and a non-open area (area outside of 300); a conductive layer disposed on the substrate, corresponding to the open area (Figure 18, element 270); a circuit section disposed in the non-open area to generate a driving voltage or a driving current in response to a gate signal and a data signal (Figure 1, elements 400, 500 and 700; see also paragraphs 0061 and 0065-0067); a gate line, through which the gate signal is transferred to the circuit section (S1-Sn); a data line, through which the data signal is transferred to the circuit section (D1-Dm); a light emitter disposed in the open area and connected to the circuit section to receive the driving voltage or the driving current (Px); and a touch capacitor (Figure 18, elements 112 and 191) disposed between the gate line (124a and 124b) and the conductive layer (270).

Allowable Subject Matter
Claims 2-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694